Kreeger v State of New York (2018 NY Slip Op 07620)





Kreeger v State of New York


2018 NY Slip Op 07620


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND CURRAN, JJ.


1205 CA 18-00644

[*1]DR. JOY L. KREEGER, M.D., CLAIMANT-APPELLANT,
vSTATE OF NEW YORK, NEW YORK STATE OFFICE FOR PEOPLE WITH DEVELOPMENTAL DISABILITIES AND WESTERN NEW YORK DEVELOPMENTAL DISABILITIES STATE OPERATIONS OFFICE, DEFENDANTS-RESPONDENTS. (CLAIM NO. 128565.) 


HODGSON RUSS LLP, BUFFALO (AARON M. SAYKIN OF COUNSEL), FOR CLAIMANT-APPELLANT.
BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (BRIAN D. GINSBERG OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Court of Claims (Michael E. Hudson, J.), entered November 17, 2017. The order, among other things, granted defendants' cross motion for summary judgment and dismissed the claim. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at the Court of Claims.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court